Exhibit AÉROPOSTALE REPORTS THIRD QUARTER 2 New York, New York, December 3, 2008 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of active and casual apparel for young women and men, today reported results for the third quarter ended November 1, 2008. Third Quarter Results Diluted earnings per share for the third quarter of fiscal 2008 increased 31% to a record $0.63 per diluted share, compared to net earnings of $0.48 per share in the third quarter of fiscal 2007. Net income for the third quarter increased 18% to a record $42.6 million, compared to net income of $36.0 million in the same period last year. For the third quarter of fiscal 2008, total net sales increased 17% to $482.0 million, from $412.6 million in the year-ago period.Same store sales for the third quarter increased 7%, compared to an increase of 2% in the year-ago period. Julian R.
